

116 S4471 IS: Tenant Protection Act
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4471IN THE SENATE OF THE UNITED STATESAugust 6, 2020Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Fair Credit Reporting Act to provide requirements for landlords and consumer reporting agencies relating to housing court records, and for other purposes.1.Short titleThis Act may be cited as the Tenant Protection Act.2.Tenant blacklisting(a)DefinitionsIn this section—(1)the terms consumer, consumer report, and nationwide specialty consumer reporting agency have the meanings given those terms in section 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a); and(2)the term tenant rating agency means a nationwide specialty consumer reporting agency described in section 603(x)(2) of the Fair Credit Reporting Act (15 U.S.C. 1681a(x)(2)).(b)Amendments to the Fair Credit Reporting ActThe Fair Credit Reporting Act (15 U.S.C. 1601 et seq.) is amended—(1)in section 605 (15 U.S.C. 1681c), by adding at the end the following:(i)Housing court recordsA consumer reporting agency may not make a consumer report containing a landlord-tenant court or other housing court record, unless—(1)the case to which the record pertains resulted in a judgment of possession;(2)the decision of the court in the case to which the record pertains is not being appealed; and(3)the record antedates the consumer report by not more than 3 years.; (2)in section 611(a) (15 U.S.C. 1681i(a))—(A)in paragraph (1)(A), by inserting or by submitting a notice of the dispute through the centralized source described in section 612(a)(1)(B) or the centralized source required to be established under section 2(c) of the Tenant Protection Act after through a reseller; and(B)in paragraph (2)—(i)in subparagraph (A)—(I)by striking or a reseller and inserting a reseller, or a centralized source; and(II)by striking or reseller and inserting reseller, or centralized source; and(ii)in subparagraph (B), by striking or the reseller and inserting the reseller, or the centralized source;(3)in section 615 (15 U.S.C. 1681m), by adding at the end the following:(i)Additional duty of users taking adverse actions on the basis of housing court records contained in consumer reportsIf any person takes any adverse action with respect to a consumer that is based in whole or in part on a landlord-tenant court or other housing record contained in a consumer report, the person shall provide to the consumer a free copy of the consumer report used by the person in taking the adverse action.;(4)by adding at the end the following:630.Civil liability for creating reports with inaccurate housing court recordsAny person who willfully makes a consumer report with respect to a consumer that contains an inaccurate landlord-tenant court or other housing record is liable to the consumer in an amount equal to the sum of—(1)any actual damages sustained by the consumer as a result of making that consumer report or damages of not less than $500 and not more than $1,500;(2)such amount of punitive damages as the court may allow; and(3)in the case of any successful action to enforce any liability under this section, the costs of the action together with reasonable attorney's fees as determined by the court.; and(5)in the table of contents, by inserting after the item relating to section 629 the following:630. Civil liability for creating reports with inaccurate housing court records..(c)Regulations applicable to clearinghouse systemNot later than 1 year after the date of enactment of this Act, the Bureau of Consumer Financial Protection shall issue regulations—(1)applicable to tenant rating agencies to require the establishment of—(A)a centralized source through which consumers may—(i)obtain a consumer report from each such tenant rating agency once during any 12-month period, using a single request, and without charge to the consumer, as provided in section 612(a) of the Fair Credit Reporting Act (15 U.S.C. 1681j(a)); and(ii)submit a notice of a dispute of inaccurate information, as provided in section 611(a) of the Fair Credit Reporting Act (15 U.S.C. 1681i(a)); and(B)a standardized form for a consumer to make a request for a consumer report under subparagraph (A)(i) or submit a notice of dispute under subparagraph (A)(ii) by mail or through an Internet website; and(2)to provide that a consumer may submit a notice of dispute of inaccurate information through the centralized source established in accordance with section 211(c) of the Fair and Accurate Credit Transactions Act of 2003 (15 U.S.C. 1681j note), as provided in section 611(a) of the Fair Credit Reporting Act (15 U.S.C. 1681i(a)), using the standardized form described in paragraph (1)(B).(d)ReportNot later than 1 year after the date of enactment of this Act, the Bureau of Consumer Financial Protection shall conduct a study and submit to Congress a report on the status of tenant rating agencies and the compliance of tenant rating agencies under the Fair Credit Reporting Act (15 U.S.C. 1601 et seq.), including a gap analysis of laws and resources to deter noncompliance with the intent and purpose of the Fair Credit Reporting Act (15 U.S.C. 1601 et seq.).